The opinion of the majority is based on the assumption that appellees were entitled to have their deed to appellant reformed so as to describe the interest that appellees now claim they actually intended to convey. I respectfully dissent from the majority for the reasons herein set forth and discussed.
    I. The Appellees Did Not Plead Facts Sufficient To Make A Case For Reformation.
Appellant sued for damages for breach of covenant of warranty. In the original answer appellees (1) made a general denial, and (2) claimed that appellant knew that appellees were only selling their interest in the land. In their first amendment, appellees pleaded no consideration paid them for the deed. In their second amendment, appellees pleaded duress. In all of these pleadings, appellees prayed "that plaintiff take nothing for judgment . . . and for costs . . . and for all other relief." Thus there were no facts pleaded that made a case for reformation. In Bray v. Woodley, 162 Ark. 186,258 S.W. 119, we refused reformation where we said, of similar language, that it was no more than a legal conclusion and was insufficient to justify reformation.
Even if it be said, that under the authority of Conley v. Archillion, 146 Ark. 64, 225 S.W. 5, and Realty Investment Co. v. Higgins, 192 Ark. 423, 91 S.W.2d 1030, and 45 Am.Jur. 590, reformation need not be specifically prayed, still, under all the authorities, the facts, to make a case for reformation, must be pleaded. See annotation in 66 A.L.R. 791 where it is said: "The rule seems to be settled that the party relying upon a contract different from the terms of the written instrument sued on must plead facts entitling him to a reformation of the instrument." It is significant that in every case cited in the majority opinion herein, the facts for reformation were pleaded, and reformation was specifically prayed. In the *Page 526 
case at bar, appellees did not plead facts sufficient to make a case for reformation.
II. Appellees Did Not Produce the Quantum of Proof Necessary to Justify a Decree of Reformation.
In numerous cases, seeking reformation, we have held that mere preponderance of the evidence will not justify a decree of reformation; and that the evidence for reformation must be "clear, unequivocal, and decisive." Cherry v. Brizzolara, 89 Ark. 309, 116 S.W. 668, 21 L.R., N.S. 508; and see the score of cases cited to the same effect in West's Arkansas Digest "Reformation of Instruments," 45(1). Such is also the general rule. 45 Am.Jur. 652, and 53 C.J. 1030. Thus to defeat the suit for breach of covenant of warranty appellees had the burden of establishing reformation by evidence "clear, unequivocal, and decisive."
Here is the sum total of the evidence of both sides on reformation: Mrs. Mary Crowley, Andrew J. Wood, and LeRoy Wood testified they were only selling their interest in the land when they signed the deed. Albert Wood testified that he was getting the entire interest just as the deed stated. Edgar Wood and Mrs. Katie Cox testified that they were selling the entire title and they did not deny liability for the breach of the covenant of warranty. Roy Thompson, a disinterested witness, testified that he had heard Mrs. Mary Crowley say that in selling the land to Albert Wood they sold the entire title. Dan Smith testified that Albert Wood paid, as consideration for the land, all that the entire title was worth.
Thus, as to reformation: the grantee, Albert Wood, and two of the grantors, (Edgar Wood and Mrs. Katie Cox), testified that the deed was intended to convey the entire title. On the other hand three of the grantors, (Mrs. Mary Crowley, Andrew J. Wood, and LeRoy Wood), testified that the deed was intended to convey less than the entire title; but one of these grantors, (Mrs. Mary Crowley), was contradicted by a disinterested witness, (Roy Thompson). Finally, Dan Smith testified that the grantee paid a price which, at the time of *Page 527 
the conveyance, was a fair price for the entire title. With the record in this shape it seems clear to me that the appellees did not produce the quantum of proof necessary to justify a decree for reformation.
Therefore, for the reasons herein stated, I respectfully dissent from the majority.